     Case 2:19-cv-02052-WBS-DMC Document 11 Filed 08/31/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JEFF HEALY,                                       No. 2:19-CV-2052-WBS-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    SHAGUFTA YASMEEN, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. On June 15, 2020, the Court directed plaintiff to file an amended complaint

19   within 30 days. Plaintiff was warned that failure to comply may result in dismissal of this action

20   for lack of prosecution and failure to comply with court rules and orders. See Local Rule 110.

21   More than 30 days have elapsed and plaintiff has not complied.

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///
                                                        1
     Case 2:19-cv-02052-WBS-DMC Document 11 Filed 08/31/20 Page 2 of 2

 1                  Based on the foregoing, the undersigned recommends that this action be dismissed,

 2   without prejudice, for lack of prosecution and failure to comply with court rules and orders.

 3                  These findings and recommendations are submitted to the United States District

 4   Judge assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 14 days

 5   after being served with these findings and recommendations, any party may file written

 6   objections with the court. Responses to objections shall be filed within 14 days after service of

 7   objections. Failure to file objections within the specified time may waive the right to appeal. See

 8   Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 9

10   Dated: August 31, 2020
                                                            ____________________________________
11                                                          DENNIS M. COTA
12                                                          UNITED STATES MAGISTRATE JUDGE

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
